Citation Nr: 0412181	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently rated as 50 percent disabling.  



REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 50 percent 
disability rating for bilateral hearing loss.

The veteran continues to complain of his tinnitus symptoms in 
his correspondence to the VA.  He is currently receiving a 10 
percent disability rating for his service-connected tinnitus.  
This issue is referred to the RO for the appropriate action.


REMAND

In April 2004, the Board received a letter from the veteran 
indicating that he had recently had his ears examined by an 
otolaryngologist at the VA Tennessee Valley Healthcare System 
due to continued hearing difficulty and feelings of 
dizziness.  The Board finds it necessary to obtain the VA 
medical report reflecting this examination.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

1.  The RO should obtain all treatment 
records from the VA medical facility in 
Nashville, Tennessee dated from May 2003 
to the present, including an April 2004 
examination report, and associate them 
with the claims file.  

2.  The RO should again review the 
record, including any newly obtained VA 
treatment reports.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




